Citation Nr: 1613507	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-05 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to August 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for sleep apnea.  After the most recent supplemental statement of the case (SSOC) was issued by the RO in April 2015, the Veteran submitted additional evidence in support of his claim including: a May 2015 letter from his spouse; a May 2015 letter from an acquaintance; a May 2015 letter from a former service member; an undated statement from his son; and a June 2015 statement from himself.  The Veteran's spouse, his son, his acquaintance, and the former service member all indicated that they witnessed disturbances in the Veteran's breathing patterns while he was sleeping.  

The Board finds this evidence pertinent, because the Veteran's claim was originally denied after the RO only found evidence of snoring rather than disturbances in the Veteran's sleeping patterns.  Furthermore, this evidence has not been considered by the RO.  Finally during the September 2015 personal hearing, the Veteran's representative indicated that the Veteran was not waiving consideration of the evidence by the RO.  See Transcript p. 3.  Therefore, the matter must be remanded to the RO in order to consider this new evidence.  38 C.F.R. § 30.1304(c).  

The Veteran has also testified at his September 2015 personal hearing that he was treated for sleep apnea by sleep specialists at Walter Reed National Military Medical Center.  See Transcript pp. 4-6.  The Veteran indicated that he desired a medical opinion from these sleep specialists.  VA's duty to assist includes requesting information from other federal agencies.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, VA should obtain relevant treatment records from Walter Reed National Military Medical Center.

The Board also notes that the Veteran objected to the adequacy of the VA medical opinion of record submitted in April 2015.  Notably, the Veteran objects to the opinion, because the examiner was not a sleep specialist and did not have access to the evidence submitted after April 2015.  See Transcript pp. 4-6.  The examiner's opinion was based in part on the rationale that the record was silent regarding whether the Veteran was experiencing symptoms of sleep apnea while in-service.  As new evidence has been admitted into the record that purports to demonstrate that the Veteran experienced disturbances in his sleep patterns while in-service, the Board finds it is necessary to remand this matter for an addendum opinion for clarification of the findings of the April 2015 medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Furthermore, the examiner should take into account any new evidence obtained by the RO including treatment records obtained from Walter Reed National Military Medical Center. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records for sleep apnea from Walter Reed National Military Medical Center.  

2.  Schedule the Veteran for a VA examination to determine the etiology of his sleep apnea.  The Veteran's claims file should be provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed sleep apnea either began during or was otherwise caused by the Veteran's military service.  Why or why not? 

In doing so, the examiner should consider the lay statements provided by the Veteran's wife, children and friends in August 2015, as well as his testimony at a Board hearing in September 2015.

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




